Citation Nr: 1725080	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-18 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hydrocephalus.

2.  Entitlement to service connection for incontinence, to include as secondary to hydrocephalus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


 WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to September 1981 and the record additionally indicates active duty service from May 1977 to August 1977.  He also served in the Kansas and Indiana Army National Guard.  The Veteran died in September 2016.  The appellant is the son of the Veteran, who VA has recognized the appellant as the substitute claimant in this appeal.  

This matter is on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran and his spouse testified before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing is of record.

The Board notes that additional post-service treatment records were associated with the claims file since the most recent AOJ adjudication.  However, the records are not relevant to the claims decided herein.  Accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question. 

Based on its June 2009 decision, the RO appears to have treated the Veteran's incontinence claim as a reopened claim, as it was previously denied in July 2008.  However, the Court of Appeals for Veterans Claims has held that, if new and material evidence has been submitted within a year of the prior RO decision, 38 C.F.R. 3.156 (b) requires that any subsequent decision based on such evidence relate back to the original claim.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  As the
 Veteran stated in October 2008 that he continued to be incontinent, and the RO - prior to July 2009 - subsequently obtained VA treatment records to this effect, this issue has been recharacterized accordingly on the first page.

The Veteran's appeal was previously before the Board in February 2012, at which time it was remanded for additional development.  Since that remand, the RO granted entitlement to service connection for PTSD and a left knee disability by a July 2014 rating decision.  There is no disagreement of record with the disability ratings or effective dates assigned.  Therefore, the only issues remaining on appeal, i.e., entitlement to service connection for hydrocephalus and incontinence, have returned to the Board for further consideration.  As will be discussed herein, the Board finds that the AOJ has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

To the extent that the Board also remanded the issue of entitlement to an automobile allowance or specially adapted equipment, this claim is not part of the substitute's current appeal.  Pursuant to 38 C.F.R. § 3.1010 (a), only "claims for periodic monetary benefits" qualify for substitution.   See 38 U.S.C.A. § 3902; 38 C.F.R. § 3.808; Gillis v. West, 11 Vet. App. 441 (1998).  


FINDINGS OF FACT

1.  The Veteran's hydrocephalus was not related to service or any incident of service, and did not manifest within one year of a period of active service.

2.  The Veteran's incontinence was not related to service or any incident of service, and is not secondary to any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hydrocephalus are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for urinary incontinence are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a letter dated in March 2008 letter (addressing incontinence) and August 2008 (addressing hydrocephalus), sent prior to the rating decision on appeal issued in June 2009, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection on a direct basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, these letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

In addition, neither the appellant nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128   (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination, lay statements, the Veteran's contentions and records from the Social Security Administration.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the February 2012 remand directives by scheduling the Veteran for a VA examination by a neurosurgeon to determine the nature and etiology of his claimed hydrocephalus, and, as such, that no further action is necessary in this regard.  See D'Aries, supra. 

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claims. 

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1 (d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran testified in July 2011 that he was first diagnosed with hydrocephalus by a VA surgeon in Tennessee and that he had been seeing a neurosurgeon at the Kansas City VA Medical Center.  He indicated that had no symptoms, such as headaches or dizziness, while on active duty.  The Veteran's spouse testified that he suffered a head injury in 1981 in the military when the Veteran fell off of a two and a half ton vehicle (at the same time injuring his knee) and that he had dizziness and headaches along with injuries to his legs.  The Veteran's spouse acknowledged a head injury post-service with a forty pound box of frozen chicken but indicated that the Veteran's neurosurgeon at the Kansas City VA Medical Center as well as a provider at the Topeka VA Medical Center stated that it was more likely that the in-service accident caused his hydrocephalus.  

Service treatment records are negative for complaints, treatments or specific diagnoses related to a head injury or hydrocephalus.  He did complain of nosebleeds in July 1982 on two occasions.  There was also a complaint of dizziness, with abdominal pain, during September 1981.  However, during the appellate period, the Veteran experienced both hydrocephalus and urinary incontinence.  An August 2008 VA neurosurgery note indicates that the Veteran had normal pressure hydrocephalus with a chief complaint of urinary incontinence.  The Veteran reported at that time that he received a closed head injury ten years prior, which was followed by a series of unremarkable MRI scans of the brain and worsening memory and gait.  He was hospitalized and received a diagnosis of normal pressure hydrocephalus.  As such, the central inquiry here is whether there is a nexus, or link, between the Veteran's service and his hydrocephalus and associated incontinence. 

In the context of March 2008 VA treatment, the Veteran reported having a closed head injury 10 years prior as the result of being hit in the head by frozen chicken.  According to the Veteran, this event took place while he was working in a restaurant and resulted in loss of consciousness and memory impairment.  The Veteran indicated that he was on disability for this injury.  

In December 2013, a VA neurosurgeon from the Kansas City VA Medical Center examined the Veteran, with the Veteran's spouse present, for 60 minutes.  This is the same VA physician who had performed the Veteran's implantation of a right frontal ventriculoperitoneal shunt for normal-pressure hydrocephalus on January 8, 2009.  Although Veteran's spouse previously indicated that this examiner stated (in the context of treatment) that the Veteran's normal-pressure hydrocephalus was most likely due to military service.  The examiner indicated that he only recalled stating that both trauma and remote trauma can cause normal-pressure hydrocephalus; he further indicated that he never stated such disability was due to any particular event during military service.  In an addendum opinion, the examiner provided an opinion that, based on the evidence of record, the Veteran's hydrocephalus was not likely due to any incident of service.

The Board notes that the Veteran has not specifically alleged a continuity of symptomatology consistent with hydrocephalus since service and has indicated that there was no diagnosis until the 2008 time period.   Consequently, presumptive service connection, to include on the basis of continuity of symptomatology, for hydrocephalus is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's hydrocephalus and any causative events in-service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Specifically, while the Veteran was competent to describe his hydrocephalus and symptoms, and his representative and wife are competent to describe their observations of such symptoms, they are, as lay persons, not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran, his wife and/or his representative have medical training such as the neurosurgeon (a treating physician for the Veteran's disability and also examined the Veteran in his role as a VA examiner) who provided an opinion that the Veteran's hydrocephalus is not likely due to service.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran, his wife and/or his representative are less probative than the VA examiner's opinion.  The Board observes that there is no medical opinion of record relating the Veteran's hydrocephalus to the in-service head injury or any other treatment or diagnosis of record during a period of active duty.  Thus, the Board is compelled to give the most weight to the VA examiner's opinion and find that the preponderance of the evidence is against a finding that the Veteran's hydrocephalus was due to service, any incident of service, or manifested within a year of active service.

The evidence indicates, and the Veteran and his representative contended, that his incontinence was due to his hydrocephalus, which, as noted above, was not related to his active duty service.  Service connection is available for a disease or disability that is proximately caused by a service connected disease or disability; and for the aggravation of a non-service connected disability by a service connected disease or disability.  38 C.F.R. § 3.310 (2016).   With regards to the Veteran's claim that his incontinence is a result of hydrocephalus, service connection has not been established for hydrocephalus therefore, secondary service connection must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for hydrocephalus and incontinence.  As such, that doctrine is not applicable in the instant claims, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Entitlement to service connection for hydrocephalus is denied.

Entitlement to service connection for incontinence, to include as secondary to hydrocephalus, is denied. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


